-

* "AO 2458 (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) : Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

United States of America _ JUDGMENT IN A CRIMINAL CASE
, Vv. a, (For Offenses Committed On or After November 1, 1987}
Juan Diego Salinas-Diaz | . Case Number: 3:19-mj-23181
Jami L Ferrf

 

Defendant's Attor

 

REGISTRATION NO. 88023298 |

 

 

 

      

 

 

 

 

 

 

 

AUG 07 2013
THE DEFENDANT:
TA pleaded guilty to.count(s) 1. of Complaint nr ae) BIStmIC GOUT |.
was found guilty to count(s) . ne " EBUTY .
after a plea of not guilty. - | - .
Accordingly, the defendant is adjudged guilty of such count) which involve the following offense(s);
Title & Section : Nature of Offense ne . Count Number(s)
8: 1325 - ILLEGAL ENTRY (Misdemeanor) a 1
[1 The defendant has been found not guilty on counit(s) a,
| qo Counts) _ a . dismissed on the motion of the United States.
‘IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

at TIME SERVED oOo | __. days

x] ‘Assessment: $10 WAIVED I Fine: WAIVED .
- «® Court recommends USMS, ICE or DHS or other ; arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.
[] Court recommends defendant be deported/removed with relative, a charged in case -

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments ~
imposed by this judgment are fully paid, If ordered to pay restitution, the defendant shall notify the court and :
- United States Attorney of any material change i in the defendant's economic circumstances.

Wednesday, August 7, 2019
. Date of qoposition of Sentence |

ne HE. hy
Received Ah AE me ; Ce |
_ USM Se HONORABIE ROBERT N. BLOCK

UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | a oe 7 re os 3:1 9-mj-23181

 

 
